




URBAN EDGE PROPERTIES OMNIBUS SHARE PLAN
PERFORMANCE LTIP UNIT AGREEMENT


Name of Employee:
 
 
 
(the "Employee")
 
 
 
 
 
 
No. of LTIP Units Awarded:
 
 
 
 
 
 
 
 
 
 
 
Grant Date:
 
November 6, 2015
 
 
 
 
 
 
 
 
 



RECITALS
A.    The Employee is an employee of Urban Edge Properties, a Maryland real
estate investment trust (the “Company”) and provides services to Urban Edge
Properties LP, a Delaware limited partnership, through which the Company
conducts substantially all of its operations (the “Partnership”).
B.    Pursuant to the Urban Edge Properties 2015 Omnibus Share Plan (as amended
and supplemented from time to time, the “Plan”) and the Limited Partnership
Agreement of the Partnership (the “Partnership Agreement”), the Company hereby
grants the Employee an award of OP Units (an “Award”) pursuant to Section 11 of
the Plan and hereby causes the Partnership to issue to the Employee, the number
of LTIP Units (as defined in the Partnership Agreement) set forth above (the
“Award LTIP Units”) having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the Partnership Agreement. Upon the close of
business on the Grant Date pursuant to this LTIP Unit Award Agreement (this
“Agreement”), the Employee shall receive the number of LTIP Units specified
above, subject to the restrictions and conditions set forth herein, in the Plan
and in the Partnership Agreement.
C.    The exact number of LTIP Units earned under the Award shall be determined
following the conclusion of the Performance Period based on the Company’s Total
Shareholder Return and Relative Performance during the Performance Period as
provided herein. Any LTIP Units not earned upon the end of the Performance
Period will be forfeited and any additional LTIP Units owed to the Employee
shall be issued as soon as reasonably practical following the end of the
Performance Period.
NOW, THEREFORE, the Company, the Partnership and the Employee agree as follows:
1.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan. In addition, as used herein:


“Absolute TSR Component” means 33⅓ percent of the Award LTIP Units. Such Award
LTIP Units shall be earned based on the Company’s Total Shareholder Return
during the Performance Period.
“Baseline Value” for each of the Company and the Peer Companies means the dollar
amount representing the average of the Fair Market Value of one share of common
stock of such company over the five consecutive trading days ending on, and
including, the Effective Date.
“Cause” means (a) if the Employee is a party to a Service Agreement, and “Cause”
is defined therein, such definition, or (b) if the Employee is not party to a
Service Agreement that defines “Cause,” Cause shall mean, the Employee’s: (a)
conviction of, or plea of guilty or nolo contendre to, a felony pertaining or
otherwise relating to his or her employment with the Company or an affiliate; or
(b) willful misconduct that is materially economically injurious to the Company
or any of its affiliates, in each case as determined in the Company’s sole
discretion.
“Change in Control” means any of the following:
(a)individuals who, on the Grant Date, constitute the Board of Trustees of the
Company (the “Incumbent Trustees”) cease for any reason to constitute at least a
majority of the Board of Trustees (the “Board”), provided that any person
becoming a trustee subsequent to the Grant Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent Trustees
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without objection to such nomination) shall be an Incumbent Trustee; provided,
however, that no individual initially elected or nominated as a trustee of the
Company as a result of an actual or threatened




--------------------------------------------------------------------------------




election contest with respect to trustees or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Trustee;


(b)any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes, after the Grant Date, a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary of the Company (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities or (D) any person
pursuant to a Non-Qualifying Transaction (as defined in paragraph (c) below);


(c)the consummation of a merger, consolidation, share exchange or similar form
of transaction involving the Company or any of its subsidiaries, or the sale of
all or substantially all of the Company’s assets (a “Business Transaction”),
unless immediately following such Business Transaction (a) more than 50% of the
total voting power of the entity resulting from such Business Transaction or the
entity acquiring the Company’s assets in such Business Transaction (the
“Surviving Corporation”) is beneficially owned, directly or indirectly, by the
Company’s shareholders immediately prior to any such Business Transaction, and
(b) no person (other than the persons set forth in clauses (A), (B) or (C) of
paragraph (ii) above or any tax-qualified, broad-based employee benefit plan of
the Surviving Corporation or its affiliates) beneficially owns, directly or
indirectly, 30% or more of the total voting power of the Surviving Corporation
(a “Non-Qualifying Transaction”); or


(d)Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company Voting Securities immediately prior to such liquidation and such
ongoing entity assumes all existing obligations of the Company to Employee under
this Performance LTIP Unit Award Agreement.


“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board.
“Common Shares” means the Company’s common shares of beneficial interest, par
value $0.01 per share, either currently existing or authorized hereafter.
“Common Share Price” means, with respect to the Company and each of the Peer
Companies, as of a particular date, the average of the Fair Market Value of one
share of common stock of such company over the 30 consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date upon which a Transactional Change of Control
occurs, the Common Share Price of a share of common stock as of such date shall
be equal to the fair value, as determined by the Committee, of the total
consideration paid or payable in the transaction resulting in the Transactional
Change of Control for one Common Share.
“Common Units” means Common Partnership Units issued by the Partnership.
“Continuous Service” means the continuous service to the Employer, without
interruption or termination, in any capacity of employee, or, with the written
consent of the Committee, consultant. Continuous Service shall not be considered
interrupted in the case of: (a) any approved leave of absence; (b) transfers
among the Employers, or any successor, in any capacity of employee, or with the
written consent of the Committee, as a member of the Board or a consultant; or
(c) any change in status as long as the individual remains in the service of the
Employer in any capacity of employee or (if the Committee specifically agrees in
writing that the Continuous Service is not uninterrupted) as a member of the
Board or a consultant. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.
“Disability” means (a) if the Employee is a party to a Service Agreement, and
“Disability” is defined therein, such definition, or (b) if the Employee is not
party to a Service Agreement that defines “Disability,” the Employee has been
determined by a physician selected by the Company and reasonably acceptable to
the Employee to be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.




--------------------------------------------------------------------------------




“Distribution Participation Date” shall have the meaning set forth in the
Partnership Agreement.
“Effective Date” means November 6, 2015.
“Employer” means either the Company, the Partnership or any of their
Subsidiaries that employ the Employee.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a security means, as of any given date, the closing sale
price reported for such security on the principal stock exchange or, if
applicable, any other national exchange on which the security is traded or
admitted to trading on such date on which a sale was reported. If there are no
market quotations for such date, the determination shall be made by reference to
the last day preceding such date for which there are market quotations.
“Good Reason” means (a) if the Employee is party to a Service Agreement, and
“Good Reason” is defined therein, such definition, or (b) if the Employee is not
party to a Service Agreement that defines “Good Reason,” Good Reason shall mean
(i) the assignment to the Employee of duties materially and adversely
inconsistent with the Employee’s status prior to the Change in Control or a
material and adverse alteration in the nature of the Employee’s duties,
responsibilities or authority; (ii) a reduction in the Employee’s base salary;
or (iii) a relocation of the Employee’s own office location to a location more
than 30 miles from its location prior to the Change in Control.
“LTIP Unit Initial Sharing Percentage” shall have the meaning set forth in the
Partnership Agreement.
“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the number of LTIP Units earned pursuant to Section 3(d)
hereof in the event of a Qualified Termination of the Employee’s Continuous
Service prior to the Valuation Date, determined by dividing (a) the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Employee’s Qualified Termination by (b) the number of calendar days
from the Effective Date to and including the Valuation Date.
“Peer Companies” means: (1) Acadia Realty Trust; (2) American Assets Trust,
Inc.; (3) Brixmor Property Group Inc.; (4) Cedar Realty Trust, Inc.; (5) DDR
Corp.; (6) Equity One, Inc.; (7) Federal Realty Investment Trust; (8) Inland
Real Estate Corporation; (9) Kimco Realty Corporation; (10) Kite Realty Group
Trust; (11) Ramco-Gershenson Properties Trust; (12) Regency Centers Corporation;
(13) Retail Opportunity Investments Corp.; (14) Retail Properties of America,
Inc.; (15) Saul Centers, Inc.; and (16) Weingarten Realty Investors.
“Performance Period” means the period beginning on the Effective Date and ending
on the Valuation Date.
“Relative Performance” means the Company’s Total Shareholder Return relative to
the Total Shareholder Return of the Peer Companies. Relative Performance will be
determined by (a) ranking the Peer Companies from highest to lowest according to
their respective Total Shareholder Return; (b) assigning each Peer Company a
market capitalization percentage based upon each such Peer Company’s share of
equity market capitalization as compared to the total market capitalization of
all of the Peer Companies as of the Effective Date; and then (c) constructing a
percentile pool whereby each peer company is assigned a percentile range based
on its Total Shareholder Return and market capitalization percentage. After this
ranking, the Company’s Total Shareholder Return is compared to that of the Peer
Companies and is assigned a percentile rank based on the foregoing methodology.
“Relative TSR Component” means 66⅔ percent of the Award LTIP Units. Such Award
LTIP Units shall be earned based on the Company’s Relative Performance during
the Performance Period.
“Securities Act” means the Securities Act of 1933, as amended.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Employee, on the one
hand, and the Employer, on the other hand, as amended or supplemented through
such date.
“Total Shareholder Return” means, for each of the Company and the Peer
Companies, with respect to the Performance Period, the total return (expressed
as a percentage) that would have been realized by a shareholder who (a) bought
one share of common stock of such company at the Baseline Value on the Effective
Date, (b) reinvested each dividend and other distribution declared during the
Performance Period with respect to such share (and any other shares, or
fractions thereof, previously received upon reinvestment of dividends or other
distributions or on account of stock dividends), without deduction for any taxes
with respect to such dividends or other distributions or any charges in
connection with such reinvestment, in additional Common Shares




--------------------------------------------------------------------------------




at a price per share equal to (i) the Fair Market Value on the trading day
immediately preceding the ex-dividend date for such dividend or other
distribution less (ii) the amount of such dividend or other distribution, and
(c) sold such shares on the Valuation Date at the Common Share Price on the
Valuation Date, without deduction for any taxes with respect to any gain on such
sale or any charges in connection with such sale. As set forth in, and pursuant
to, Section 7 of this Agreement, appropriate adjustments to the Total
Shareholder Return shall be made to take into account all stock dividends, stock
splits, reverse stock splits and the other events set forth in Section 7 that
occur during the Performance Period.
“Transactional Change of Control” means a Change of Control resulting from any
person or group making a tender offer for Common Shares, a merger or
consolidation where the Company is not the acquirer or surviving entity or
consisting of a sale, lease, exchange or other transfer to an unrelated party of
all or substantially all of the assets of the Company.
“Valuation Date” means the earlier of (a) the calendar day immediately preceding
the third anniversary of the Effective Date, or (b) the date upon which a Change
of Control shall occur.
2.Effectiveness of Award. The Employee shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Date by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A). Upon execution of this Agreement by the Employee, the Partnership
and the Company, the books and records of the Partnership shall reflect the
issuance to the Employee of the Award LTIP Units. Thereupon, the Employee shall
have all the rights of a Limited Partner of the Partnership with respect to a
number of LTIP Units equal to the Award LTIP Units, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 3 below.


3.Vesting and Earning of Award LTIP Units.


(a)This Award is subject to performance vesting during the Performance Period
and service vesting thereafter tied to Continuous Service of the Employee for
two years after the last day of the Performance Period. The Award LTIP Units
will be subject to forfeiture based on the Company’s Total Shareholder Return
and Relative Performance during the Performance Period as set forth in this
Section 3.


(b)The number of Award LTIP Units earned under the Absolute TSR Component of the
Award will be determined as follows:
 
Total Shareholder Return
 
Percentage of Absolute TSR Component Earned
 
 
 
 
 
 
 
21%
 
20%
 
 
 
 
 
 
 
39%
 
60%
 
 
 
 
 
 
 
50%
 
100%
 
 
 
 
 
 



The Absolute TSR Component of the Award will be forfeited in its entirety if the
Total Shareholder Return is less than 21 percent. If the Total Shareholder
Return is between 21 percent and 39 percent, or between 39 percent and 50
percent, the percentage of the Absolute TSR Component earned will be determined
using linear interpolation as between those tiers, respectively.
(c)The number of Award LTIP Units earned under the Relative TSR Component of the
Award will be determined as follows:
 
Relative Performance
 
Percentage of Relative TSR Component Earned
 
 
 
 
 
 
 
TSR equal to the 50th percentile of Peer Companies
 
20%
 
 
 
 
 
 
 
TSR equal to the 65th percentile of Peer Companies
 
60%
 
 
 
 
 
 
 
TSR equal to the 75th percentile of Peer Companies
 
100%
 
 
 
 
 
 









--------------------------------------------------------------------------------




The Relative TSR Component of the Award will be forfeited in its entirety if the
Relative Performance is below the 50th percentile of Peer Companies. If the
Relative Performance is between the 50th percentile and 65th percentile of Peer
Companies, or between the 65th percentile and 75th percentile of Peer Companies,
the percentage of the Relative TSR Component earned will be determined using
linear interpolation as between those tiers, respectively.
(d)As soon as practicable following the Valuation Date, the Committee shall:


(i)determine the number of LTIP Units earned by the Employee under both the
Absolute TSR Component and the Relative TSR Component.


(ii)determine the number of additional LTIP Units that would have accumulated if
the Employee had received all distributions paid by the Partnership with respect
to earned LTIP Units determined pursuant to clause (i) (reduced by the
distributions actually paid with respect to the Award LTIP Units) and such
distributions had been invested in Common Units at a price equal to the fair
market value of one Common Unit on the ex-dividend date (together with the
earned LTIP Units determined pursuant to clause (i), the “Earned LTIP Unit
Equivalent”). Notwithstanding the foregoing, the Committee retains the
discretion to pay out the value of the distributions determined pursuant to the
preceding sentence in cash. In that event, the Earned LTIP Unit Equivalent shall
refer to the earned LTIP Units determined pursuant to clause (i) only.


If the Earned LTIP Unit Equivalent is smaller than the number of Award LTIP
Units previously issued to the Employee, then the Employee, as of the Valuation
Date, shall forfeit a number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Employee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the LTIP Units that were so forfeited. If the Earned LTIP Unit Equivalent is
greater than the number of Award LTIP Units previously issued to the Employee,
then, upon the performance of the calculations set forth in this Section 3(d):
(A) the Company shall cause the Partnership to issue to the Employee, as of the
Valuation Date, a number of additional LTIP Units equal to the difference; (B)
such additional LTIP Units shall be added to the Award LTIP Units previously
issued, if any, and thereby become part of this Award (provided that such
additional LTIP Units shall be treated as being issued as of the date they are
actually issued for purposes of determining their holding period under the
Partnership Agreement); (C) the Company and the Partnership shall take such
corporate and partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award LTIP Units will refer
collectively to the Award LTIP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Employee confirming the truth and accuracy of the representations
set forth in Section 14 hereof and executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. If the Earned LTIP Unit Equivalent is the
same as the number of Award LTIP Units previously issued to the Employee, then
there will be no change to the number of Award LTIP Units under this Award
pursuant to this Section 3.
(e)If any of the Award LTIP Units have been earned based on performance as
provided in Section 3(c), subject to Section 4 hereof, the Earned LTIP Unit
Equivalent shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Employee continues through
and on the applicable vesting date or the accelerated vesting date provided in
Section 4 hereof, as applicable:


(i)50 percent of the Earned LTIP Unit Equivalent shall become vested on the date
the Committee determines the Earned LTIP Unit Equivalent;


(ii)25 percent of the Earned LTIP Unit Equivalent shall become vested on the
calendar day immediately preceding the fourth anniversary of the Effective Date;
and


(iii)25 percent of the Earned LTIP Unit Equivalent shall become vested on the
calendar day immediately preceding the fifth anniversary of the Effective Date.


(f)Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnership,
automatically and without notice be forfeited and be and become null and void,
and neither the Employee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Award LTIP Units.






--------------------------------------------------------------------------------




4.Termination of Employee’s Service Relationship; Death and Disability.


(a)If the Employee is a party to a Service Agreement and ceases to be an
employee of the Company or any of its affiliates, the provisions of Sections
4(b) through 4(d) hereof shall govern the treatment of the Employee’s Award LTIP
Units exclusively. The foregoing sentence will be deemed an amendment to any
applicable Service Agreement to the extent required to apply its terms
consistently with this Section 4, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout or the lapse of forfeiture restrictions relating to the Employee’s
incentive or other compensation awards in the event of certain types of
terminations of the Employee’s service relationship with the Employer (such as,
for example, termination at the end of the term, termination without Cause by
the Employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed or vesting occur with respect to this Award other than as specifically
provided in this Section 4. In the event an entity ceases to be a Subsidiary or
affiliate of the Company or the Partnership, such action shall be deemed to be a
termination of employment of all employees of that entity for purposes of this
Agreement, provided that the Committee or the Board, in its sole and absolute
discretion, may make provision in such circumstances for lapse of forfeiture
restrictions and/or accelerated vesting of some or all of the Employee’s
remaining unvested Award LTIP Units that have not previously been forfeited,
effective immediately prior to such event. If a Change of Control occurs,
Section 5 hereof shall govern the treatment of the Employee’s Award LTIP Units
exclusively.


(b)In the event of a termination of the Employee’s Continuous Service by (A) the
Employer without Cause after the first anniversary of the Grant Date, (B) the
Employee for Good Reason after the first anniversary of the Grant Date, (C) the
Employee’s death, or (D) the Employee’s Disability, in each case prior to the
Valuation Date (each, a “Qualified Termination”), the Employee will not forfeit
the Award LTIP Units upon such termination, but the following provisions of this
Section 4(b) shall modify the determination and vesting of the Earned LTIP Unit
Equivalent for the Employee:


(i)the calculations provided in Section 3(d) hereof shall be performed as of the
Valuation Date as if the Qualified Termination had not occurred;


(ii)the Earned LTIP Unit Equivalent calculated pursuant to Section 3(d) shall be
multiplied by the Partial Service Factor (with the resulting number being
rounded to the nearest whole LTIP Unit or, in the case of 0.5 of a unit, up to
the next whole unit), and such adjusted number of LTIP Units shall be deemed the
Employee’s Earned LTIP Unit Equivalent for all purposes under this Agreement;
and


(iii)the Employee’s Earned LTIP Unit Equivalent as adjusted pursuant to Section
4(b)(ii) above shall no longer be subject to forfeiture pursuant to Section 3(e)
hereof; provided that, notwithstanding that no Continuous Service requirement
pursuant to Section 3(e) hereof will apply to the Employee after the effective
date of a Qualified Termination, except in the case of death or Disability, the
Employee will not have the right to Transfer (as defined in Section 9 hereof)
his or her Award LTIP Units or request redemption of his or her Common Units
under the Partnership Agreement until such dates as of which his or her Earned
LTIP Unit Equivalent, as adjusted pursuant to Section 4(b)(ii) above, would have
become vested pursuant to Section 3(e) absent a Qualified Termination. For the
avoidance of doubt, the purpose of this Section 4(b)(iii) is to prevent a
situation where Employees who have had a Qualified Termination would be able to
realize the value of their Award LTIP Units or Common Units (through Transfer or
redemption) before other Employees whose Continuous Service continues through
the applicable vesting dates set forth in Section 3(e) hereof.
  
(c)In the event of a Qualified Termination after the Valuation Date, all
unvested Award LTIP Units that have not previously been forfeited pursuant to
the calculations set forth in Section 3(d) hereof shall no longer be subject to
forfeiture pursuant to Section 3(e) hereof; provided that, notwithstanding that
no Continuous Service requirement pursuant to Section 3(e) hereof will apply to
the Employee after the effective date of a Qualified Termination, except in the
case of death or Disability, the Employee will not have the right to Transfer
(as defined in Section 9 hereof) his or her Award LTIP Units or request
redemption of his or her Common Units under the Partnership Agreement until such
dates as of which his or her Earned LTIP Unit Equivalent would have become
vested pursuant to Section 3(e) absent a Qualified Termination. For the
avoidance of doubt, the purpose of this Section 4(c) is to prevent a situation
where Employees who have had a Qualified Termination would be able to realize
the value of their Award LTIP Units or Award Common Units (through Transfer or
redemption) before other grantees of Earned LTIP awards whose Continuous Service
continues through the applicable vesting dates set forth in Section 3(e) hereof.


(d)In the event of a termination of the Employee’s Continuous Service other than
a Qualified Termination, all Award LTIP Units except for those that, as of the
date at such termination, both (i) have ceased to be subject to forfeiture
pursuant to Sections 3(c) and (d) hereof and (ii) are vested pursuant to Section
3(e) hereof shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Employee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Award LTIP Units.




--------------------------------------------------------------------------------




5.Change in Control.


(a)If the Valuation Date occurs upon the date of a Change in Control on or
before the first anniversary of the Effective Date, the provisions of Section 3
shall apply to determine the Earned LTIP Unit Equivalent except that (i) the
number of LTIP Units earned under the Absolute TSR Component shall be measured
against performance hurdles prorated to reflect the shortened Performance
Period, and (ii) the resulting Earned LTIP Unit Equivalent shall be prorated to
reflect the portion of the Performance Period that had elapsed as of the date of
such Change in Control. If the Valuation Date occurs upon the date of a Change
in Control after the first anniversary of the Effective Date, the Earned LTIP
Unit Equivalent shall be determined as provided in the preceding sentence, but
without proration of the Earned LTIP Unit Equivalent.


(b)The number of Earned LTIP Unit Equivalent determined under Section 3, as
modified by Section 5(a), shall remain subject to vesting tied to Continuous
Employment as provided in Section 3(e), except that the Employee shall become
fully vested in the Earned LTIP Unit Equivalent if he is terminated without
Cause or resigns for Good Reason within 18 months following the Change in
Control.


(c)If the Change in Control occurs after the third anniversary of the Effective
Date, and the Employee is terminated without Cause or resigns for Good Reason
within 18 months following the Change in Control, the Employee shall become
fully vested in the Earned LTIP Unit Equivalent.


(d)Notwithstanding the foregoing, if the Earned LTIP Unit Equivalent does not
remain outstanding after a Change in Control, then the Employee shall become
fully vested in the Earned LTIP Unit Equivalent upon the consummation of the
Change in Control.


6.Distribution Participation Date and LTIP Unit Initial Sharing Percentage.


(a)The holder of the Award LTIP Units shall be entitled to receive distributions
and allocations with respect to such Award LTIP Units to the extent provided for
in the Partnership Agreement, including Exhibit E thereof, as modified hereby.


(b)The Distribution Participation Date with respect to such Award LTIP Units
shall be the Valuation Date. Accordingly, for the avoidance of doubt, from the
Grant Date until the Distribution Participation Date, the holder of the Award
LTIP Units shall only be entitled to certain distributions and allocations
described in, and pursuant to, Sections 2.A. and 3 of Exhibit E to the
Partnership Agreement with respect to an Award LTIP Unit in an amount equal to
the product of the LTIP Unit Initial Sharing Percentage for such Award LTIP Unit
and the amount otherwise distributable or allocable with respect to such Award
LTIP Unit.


(c)The LTIP Unit Initial Sharing Percentage shall be ten percent (10%). For the
avoidance of doubt, after the Valuation Date, Award LTIP Units, both vested and
(until and unless forfeited pursuant to Section 3(f) or Section 4(d)) unvested,
shall be entitled to receive the same distributions payable with respect to
Common Units if the payment date for such distributions is after the
Distribution Participation Date, even though the record date for such
distributions is before the Distribution Participation Date.


(d)All distributions paid with respect to Award LTIP Units, both before and
after the Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, whether or not the underlying LTIP Units have been
earned based on performance or have become vested based on the passage of time
as provided in Section 3 or Section 4 hereof.


7.Certain Adjustments. If (i) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or other transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization,
significant repurchases of stock, or other similar change in the capital
structure of the Company, or any extraordinary dividend or other distribution to
holders of Common Shares or Class A Units other than regular dividends shall
occur, or (iii) any other event shall occur that in each case in the good faith
judgment of the Compensation Committee of the Board (the “Committee”)
necessitates action by way of appropriate equitable adjustment in the terms of
this Agreement, the Plan or the LTIP Units, then the Committee shall take such
action as it deems necessary to maintain the Employee’s rights hereunder so that
they are substantially proportionate to the rights existing under this Agreement
and the terms of the LTIP Units prior to such event, including, without
limitation: (A) adjustments in the LTIP Units; and (B) substitution of other
awards under the Plan or otherwise. In the event of any change in the
outstanding Common Shares (or corresponding change in the Conversion Factor (as
defined in the Partnership Agreement) applicable to Class A Units of the
Partnership) by reason of any share dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distribution to common shareholders of the Company other than
regular dividends, any Class A Units, shares or other securities received by the
Employee




--------------------------------------------------------------------------------




with respect to the applicable Award LTIP Unit which have not been earned or
still subject to a risk of forfeiture will be subject to the same restrictions
as the Award LTIP Units with respect to an equivalent number of shares or
securities and shall be deposited with the Company.


8.Incorporation of Plan; Interpretation by Administrator. This Agreement is
subject to the terms, conditions, limitations and definitions contained in the
Plan, to the extent not inconsistent with the terms of this Agreement. In the
event of any discrepancy or inconsistency between this Agreement and the Plan,
the terms and conditions of this Agreement shall control. The Administrator may
make such rules and regulations and establish such procedures for the
administration of this Agreement, which are consistent with the terms of this
Agreement, as it deems appropriate.


9.Restrictions on Transfer.


(a)Except as otherwise permitted by the Administrator, none of the Award LTIP
Units granted hereunder nor any of the common units of the Partnership into
which such Award LTIP Units may be converted (the “Award Common Units”) shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed of, or encumbered, whether voluntarily or by operation of law
(each such action a “Transfer”) and the Conversion Right (as defined in the
Partnership Agreement) may not be exercised with respect to the Award Common
Units, provided that, at any time after the date that (i) the Award LTIP Units
vest and (ii) is two years after the Grant Date, (A) Award LTIP Units or Award
Common Units may be Transferred to a charity or to the Employee’s Family Members
(as defined below) by gift or domestic relations order, provided that the
transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent Transfers
shall be prohibited except those in accordance with this Section 9 and (B) the
Conversion Right may be exercised with respect to Award Common Units, and Award
Common Units may be Transferred to the Partnership or the Company in connection
with the exercise of the Conversion Right, in accordance with and to the extent
otherwise permitted by the terms of the Partnership Agreement. Additionally, all
Transfers of Award LTIP Units or Award Common Units must be in compliance with
all applicable securities laws (including, without limitation, the Securities
Act) and the applicable terms and conditions of the Partnership Agreement. In
connection with any Transfer of Award LTIP Units or Award Common Units, the
Partnership may require the Employee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award LTIP Units or Award Common Units not in
accordance with the terms and conditions of this Section 9 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award Common Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award Common
Units. Except as otherwise provided herein, this Agreement is personal to the
Employee, is non-assignable and is not transferable in any manner, by operation
of law or otherwise, other than by will or the laws of descent and distribution.


(b)For purposes of this Agreement, “Family Member” of an Employee, means the
Employee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Employee’s household (other than
a tenant of the Employee), a trust in which these persons (or the Employee) own
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the Employee) control the management of assets, and any other entity
in which these persons (or the Employee) own more than 50 percent of the voting
interests.


10.Certificates; Legend. Each certificate, if any, issued in respect of the
Restricted LTIP Units awarded under this Agreement shall be registered in the
Employee’s name and held by the Company until the expiration of the applicable
Vesting Period. If certificates representing the LTIP Units are issued by the
Partnership, at the expiration of each Vesting Period, the Company shall deliver
to the Employee (or, if applicable, to the Employee’s legal representatives,
beneficiaries or heirs) certificates representing the number of LTIP Units that
vested upon the expiration of such Vesting Period. The records of the
Partnership and any other documentation evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein, in the Plan and in the Partnership Agreement.


11.Tax Withholding. The Company or its applicable affiliate (including the
Partnership) has the right to withhold from cash compensation payable to the
Employee all applicable income and employment taxes due and owing at the time
the applicable portion of the Restricted LTIP Units becomes includible in the
Employee’s income (the “Withholding Amount”), and/or to delay delivery of
Restricted LTIP Units until appropriate arrangements have been made for payment
of such withholding. In the alternative, the Company has the right to retain and
cancel, or sell or otherwise dispose of, such number of Restricted LTIP Units as
have a market value (determined as of the date the applicable LTIP Units vest)
approximately equal to the Withholding Amount, with any excess proceeds being
paid to Employee.






--------------------------------------------------------------------------------




12.Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Employee acknowledges
that the Plan may be amended or discontinued in accordance with the provisions
thereof and that this Agreement may be amended or canceled by the Administrator,
on behalf of the Company and the Partnership, in each case for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Employee’s rights under this Agreement without
the Employee’s written consent. No promises, assurances, commitments,
agreements, undertakings or representations, whether oral, written, electronic
or otherwise, and whether express or implied, with respect to the subject matter
hereof, have been made by the parties which are not set forth expressly in this
Agreement. The failure of the Employee or the Company or the Partnership to
insist upon strict compliance with any provision of this Agreement, or to assert
any right the Employee or the Company or the Partnership, respectively, may have
under this Agreement, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.


13.Complete Agreement. Other than as specifically stated herein or as otherwise
set forth in any employment, change in control or other agreement or arrangement
to which the Employee is a party which specifically refers to the Award LTIP
Units or to the treatment of compensatory equity held by the Employee generally,
this Agreement (together with those agreements and documents expressly referred
to herein, for the purposes referred to herein) embody the complete and entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersede any and all prior promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, which may relate to the
subject matter hereof in any way.


14.Investment Representation; Registration. The Employee agrees that any resale
of the LTIP Units received upon the expiration of the applicable Vesting Period
(or the Company’s Common Shares) received upon redemption of or in exchange for
LTIP Units or Class A Units of the Partnership into which LTIP Units may have
been converted) shall not occur during the “blackout periods” forbidding sales
of Company securities, as set forth in the then-applicable Company employee
manual or insider trading policy. In addition, any resale shall be made in
compliance with the registration requirements of the Securities Act, or an
applicable exemption therefrom, including, without limitation, the exemption
provided by Rule 144 promulgated thereunder (or any successor rule). The
Employee hereby makes the covenants, representations and warranties set forth on
Exhibit B attached hereto as of the Grant Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Employee. The Employee shall promptly notify the Partnership
upon discovering that any of the representations or warranties set forth on
Exhibit B was false when made or have, as a result of changes in circumstances,
become false. The Partnership will have no obligation to register under the
Securities Act any of the Award LTIP Units or any other securities issued
pursuant to this Agreement or upon conversion or exchange of the Award LTIP
Units into other limited partnership interests of the Partnership.


15.No Right to Employment. Nothing herein contained shall affect the right of
the Company or any affiliate to terminate the Employee’s services,
responsibilities and duties at any time for any reason whatsoever.


16.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.


17.Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Awards” under the
Plan. The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue Common Shares in exchange for partnership units
into which Award LTIP Units may have been converted pursuant to the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such Common Shares, if issued, will be issued under the Plan. The
Employee must be eligible to receive the LTIP Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit B). The Employee acknowledges that the Employee will have
no right to approve or disapprove such determination by the Company.


18.Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.


19.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Maryland.




--------------------------------------------------------------------------------




20.Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


21.Notices. Any notice to be given to the Company shall be addressed to the
Executive Vice President of the Company at 888 Seventh Avenue, New York, New
York 10019, and any notice to be given the Employee shall be addressed to the
Employee at the Employee’s address as it appears on the employment records of
the Company, or at such other address as the Company or the Employee may
hereafter designate in writing to the other.


22.Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.


23.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and any
successors to the Employee by will or the laws of descent and distribution, but
this Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Employee. None of the LTIP Units shall be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered (whether voluntarily
or involuntarily or by judgment, levy, attachment, garnishment or other legal or
equitable proceeding) (each such action, a “Transfer”), or redeemed in
accordance with the Partnership Agreement (a) prior to vesting and (b) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act), and such Transfer is in accordance with
the applicable terms and conditions of the Partnership Agreement. Any attempted
Transfer of LTIP Units not in accordance with the terms and conditions of this
Section 10 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any LTIP Units as a result of any such
Transfer, and shall otherwise refuse to recognize any such Transfer.


24.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Employee (i) authorizes the
Company to collect, process, register and transfer to its agents all Relevant
Information; and (ii) authorizes the Company and its agents to store and
transmit such information in electronic form. The Employee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law and to the extent necessary to
administer the Plan and this Agreement, and the Company and its agents will keep
the Relevant Information confidential except as specifically authorized under
this paragraph.


25.Electronic Delivery of Documents. By accepting this Agreement, the Employee
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Plan and any reports of the Company provided generally to the
Company’s stockholders; (ii) acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Employee by contacting the Company by telephone or in writing; (iii) further
acknowledges that he or she may revoke his or her consent to electronic delivery
of documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledges that
he or she is not required to consent to electronic delivery of documents.


26.Acknowledgement. The Employee hereby acknowledges and agrees that this
Agreement and the LTIP Units issued hereunder shall constitute satisfaction in
full of all obligations of the Company and the Partnership, if any, to grant to
the Employee LTIP Units pursuant to the terms of any written employment
agreement or letter or other written offer or description of employment with the
Company and/or the Partnership executed prior to or coincident with the date
hereof.


[signature page follows]
















--------------------------------------------------------------------------------




 
URBAN EDGE PROPERTIES
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
URBAN EDGE PROPERTIES LP
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
Name:
 
 
Address:
 
 
 
 









































































--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Employee, desiring to become one of the within named Limited Partners of
Urban Edge Properties LP, hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Limited Partnership Agreement, dated as of January
14, 2015, of Urban Edge Properties LP, as amended (the “Partnership Agreement”).
The Employee agrees that this signature page may be attached to any counterpart
of the Partnership Agreement and further agrees as follows (where the term
“Limited Partner” refers to the Employee): Capitalized terms used but not
defined herein have the meaning ascribed thereto in the Partnership Agreement.
(A)The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units.


(B)The Limited Partner hereby confirms that it is acquiring the Partnership
Units for its own account as principal, for investment and not with a view to
resale or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner Common Shares of beneficial interest of the General Partner
(“Common Shares”) upon redemption of any Partnership Units, the Common Shares
will be acquired for the Limited Partner’s own account as principal, for
investment and not with a view to resale or distribution, and the Common Shares
may not be transferred or otherwise disposed of by the Limited Partner otherwise
than in a transaction pursuant to a registration statement filed by the General
Partner with respect to such Common Shares (which it has no obligation under the
Partnership Agreement to file) or that is exempt from the registration
requirements of the Securities Act and all applicable state and foreign
securities laws, and the General Partner may refuse to transfer any Common
Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.


(C)The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, in accordance with Section 2.4 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.


(D)The Limited Partner hereby confirms that, notwithstanding any provisions of
the Partnership Agreement to the contrary, the LTIP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.


(E)(a) The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of Section
8.6 of the Partnership Agreement intended to increase the waiting period between
the delivery of a Notice of Redemption and the Specified Redemption Date and/or
the Valuation Date to up to sixty (60) days or (y) any other amendment to the
Partnership Agreement intended to make the redemption and transfer provisions,
with respect to certain redemptions and transfers, more similar to the
provisions described in Treasury Regulations Section 1.7704-1(f).


(b) The Limited Partner hereby appoints the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,




--------------------------------------------------------------------------------




disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
(F)The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.


(G)The Limited Partner acknowledges that the General Partner shall be a
third-party beneficiary of the representations, covenants and agreements set
forth in Sections 4 and 6 hereof. The Limited Partner agrees that it will
transfer, whether by assignment or otherwise, Partnership Units only to the
General Partner or to transferees that provide the Partnership and the General
Partner with the representations and covenants set forth in Sections 4 and 6
hereof.


(H)This acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.


 
 
Signature Line for Limited Partner:
 
 
 
 
Name:
 
 
Date:
                , 20
 
 
 
 
 
 

































































--------------------------------------------------------------------------------




EXHIBIT B
EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Employee hereby represents, warrants and covenants as follows:
(a)
The Employee has received and had an opportunity to review the following
documents (the “Background Documents”):



(i)
The Company’s latest Annual Report to Shareholders;



(ii)
The Company’s Proxy Statement for its most recent Annual Meeting of
Shareholders;



(iii)
The Company’s and the Partnership’s Reports on Form 10-K for the fiscal year
most recently ended;



(iv)
The Company’s and the Partnership’s Form 10-Q, if any, for the most recently
ended quarter filed by the Company and the Partnership with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause (iii)
above;



(v)
Each of the Current Report(s) on Form 8-K of the Company and the Partnership, if
any, filed since the end of the fiscal year most recently ended for which a Form
10-K has been filed by the Company and the Partnership;



(vi)
The Partnership Agreement; and



(vii)The Plan.


The Employee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Employee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)
The Employee hereby represents and warrants that:



(i)
The Employee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933, as amended (the “Securities Act”), or (B) by
reason of the business and financial experience of the Employee, together with
the business and financial experience of those persons, if any, retained by the
Employee to represent or advise him with respect to the grant to him of LTIP
Units, the potential conversion of LTIP Units into Class A Units of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for the Company’s Common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Employee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.



(ii)
The Employee understands that (A) the Employee is responsible for consulting his
own tax advisors with respect to the application of the U.S. federal income tax
laws, and the tax laws of any state, local or other taxing jurisdiction to which
the Employee is or by reason of the award of LTIP Units may become subject, to
his particular situation; (B) the Employee has not received or relied upon
business or tax advice from the Company, the Partnership or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Employee provides services to the Partnership on a regular basis
and in such capacity has access to such information, and has such experience of
and involvement in the business and operations of the Partnership, as the
Employee believes to be necessary and appropriate to make an informed decision
to accept this award of LTIP Units; and (D) an investment in the Partnership
and/or the Company involves substantial risks. The Employee has been given the
opportunity to make a thorough investigation of matters relevant to the LTIP
Units and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities
(including, but not limited to, the Background Documents). The Employee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Employee to verify
the accuracy of information conveyed





--------------------------------------------------------------------------------




to the Employee. The Employee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Employee
have been made available or delivered to the Employee. The Employee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the LTIP Units. The Employee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Employee by the Partnership or the Company.


(iii)
The LTIP Units to be issued, the Common Units issuable upon conversion of the
LTIP Units and any REIT Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Employee for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Employee’s right
(subject to the terms of the LTIP Units, the Plan and this Agreement) at all
times to sell or otherwise dispose of all or any part of his LTIP Units, Common
Units or REIT Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his assets
being at all times within his control.



(iv)
The Employee acknowledges that (A) neither the LTIP Units to be issued, nor the
Common Units issuable upon conversion of the LTIP Units, have been registered
under the Securities Act or state securities laws by reason of a specific
exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Employee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Employee is eligible to receive such REIT Shares under
the Plan at the time of such issuance, (II) the Company has filed a Form S-8
Registration Statement with the Securities and Exchange Commission registering
the issuance of such REIT Shares and (III) such Form S-8 is effective at the
time of the issuance of such REIT Shares. The Employee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement or this Agreement, the Employee
may have to bear the economic risk of his ownership of the LTIP Units acquired
hereby and the Common Units issuable upon conversion of the LTIP Units for an
indefinite period of time.



(v)
The Employee has determined that the LTIP Units are a suitable investment for
the Employee.



(vi)
No representations or warranties have been made to the Employee by the
Partnership or the Company, or any officer, director, shareholder, agent or
affiliate of any of them, and the Employee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (a) above.



(c)
So long as the Employee holds any LTIP Units, the Employee shall disclose to the
Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.



(d)
The address set forth on the signature page of this Agreement is the address of
the Employee’s principal residence, and the Employee has no present intention of
becoming a resident of any country, state or jurisdiction other than the country
and state in which such residence is sited.







